Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ahuja et al. (US20070174448) (hereinafter Ahuja).
Per claim 1, Ahuja discloses a computer, comprising: an interface circuit configured to communicate with an electronic device (paragraph 0010 and 0038, Fig 1, the system maintenance server site (interface circuit) is used to backup, archive, restore and report on usage of databases within the notification system having a server [computer], and the alert message database receives, from reports server,] information that is formulated into a alert and sent to the member customer “MC” mobile phone [electronic device]); a processor (paragraph 0087, i.e. Fig 1, ref, 26, table 12, processor type) coupled to the network interface ( paragraph 0090, Fig 1, ref. 100, report server site,   these servers could be databases, servers, or direct data links, such as people, entering information in real-time or networks) and memory (paragraph 0087, Fig 1, ref, 26,  Alert message text database); and the memory configured to store program instructions (paragraph 0058, i.e.  In addition to the substantive requests [e.g., notify me when each share of Microsoft.RTM. is $150] each request record stored in the alert message text database 26 indicates the customer's preferred notification channel ), wherein, when executed by the processor, the program instructions cause the computer to perform operations (paragraph 0058, i.e. the formatted requests held in the alert message text database 26 are accessed and searched during the running of the execution program [e.g., CITIALERT.TM. software program], using information from the host handoff files as well as the rate and information databases )comprising: receive information specifying activation of a hosted field in a document associated with a third party, wherein the information specifies a willingness to receive one or more messages from the computer and specifies a telephone number (paragraph 0010, i.e. a notification server which generates electronic messages to registered customers upon their request or upon a host business request. A customer provides the system with his/her messaging identification ["ID"], e.g. e-mail address, GSM [global system for mobile communications] or other mobile phone numbers that are able to accept, e.g., short message service ["SMS"] messages, facsimile number, and/or telephone number and  customers can register with the host notification server without having any relationship, banking or otherwise, with the host); in response to receiving the information specifying the activation of the hosted field, dynamically generate a customized second document that includes information about one or more transactions of interest to an individual associated with the telephone number; send a message to an address corresponding to the telephone number, wherein the message comprises a link to the customized second document( paragraph 0058, i.e.  the alert message text database 26 contains the notification requests based on the specified customer preferences. In addition to the substantive requests [e.g., notify me when each share of Microsoft.RTM. is $150] each request record stored in the alert message text database 26 indicates the customer's preferred notification channel [e.g., page me with the notification at the following number [zzz-zzz-zzzz] or examiner interprets that  preferred channel could be SMS message via telephone number]); and when the computer receives information, associated with the electronic device associated with the telephone number, which specifies activation of the link, provide information, intended for the electronic device, specifying the customized second document (paragraph 0058, i.e. the formatted requests held in the alert message text database 26 are accessed and searched during the running of the execution program [e.g., CITIALERT.TM. software program], using information from the host handoff files as well as the rate and information databases. If an alert condition has been satisfied based on the up-to-date information, the alert message text database 26 initiates the procedure for notifying the customer that the request has been met[ such as share of Microsoft.RTM. is $150]).
Per claim 2, Ahuja discloses the computer of claim 1, wherein the document comprises a webpage associated with a third party (paragraph 0056 and 0058, Fig 7, web application interface via host files such as Citibank home page ).
	Per claim 3, Ahuja discloses the computer of claim 1, wherein the message comprises a Short Message Service (SMS) message (paragraph 0010, SMS).
	Per claim 4, Ahuja discloses the computer of claim 1, wherein the customized second document comprises a webpage (similar to claim 2 rationale).
	Per claim 5, Ahuja discloses the computer of claim 1, wherein the customized second document facilitates completion of a given transaction in the one or more transactions (paragraph 0044, i.e. Web page 45 [not shown on drawings] may offer a link to the host's homepage 51, in order to familiarize the NMC [non-member customers] with the other services offered by the host, with a reminder that the notification system offers a wider range of services to MCs [member customers]).
	Per claim 6, Ahuja discloses the computer of claim 5, wherein the operations comprise providing authentication information intended for the electronic device to authenticate the given transaction (paragraph 0067, i.e. when a MC attempts to execute such a high risk transaction, the notification system 10 described herein may be used to send a notification to the customer through a selected or available alert message gateway which includes a uniquely generated alphanumeric secure transaction code) ; and wherein the given transaction is rejected by the computer when the computer does not receive confirmation that the authentication information is stored on the electronic device (paragraph 0063, i.e. a first MC who maintains a few thousand dollars in an account and consistently executes transactions generally in amounts less than, say, $1,000, the notification system may flag transaction requests in excess of $2,000 as being suspicious, i.e., for this first MC, a "high value" transaction is anything over $2,000 .
Per claim 7, Ahuja discloses the computer of claim 6, wherein the authentication information comprises an authentication cookie (paragraph 0069, authentication cookie).
Per claim 8, Ahuja discloses the computer of claim 6, wherein the authentication information is valid for a predefined time interval (paragraph 0089, i.e. access from access database table tracks password changes through the last changes date data field and contains the value for the time intervals at which the password is required to be changed for security reasons through the password change interval data field).
Per claim 9, Ahuja discloses the computer of claim 1, wherein the operations comprise: determining, after receiving the information specifying activation of the hosted field, whether the telephone number is included in a data structure prior to dynamically generating the customized webpage (paragraph 0042, i.e. Fig 6a,  the MC may request to be notified at specific times such as instantaneously [e.g., as soon as technologically possible when the requested event occurs], hourly, daily, weekly, or monthly. In alternative embodiments, the MC is able to select different notification times for different events. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages [not shown] via the "CONTINUE" icon where they are able to provide more specific request information [e.g. phone #, fax #, requested interest rate, requested account balance information, etc . . . ]) ; when the telephone number is included in the data structure, proceeding and dynamically generating the customized second document; and otherwise, confirming that the individual wants to receive the one or more messages prior to dynamically generating the customized second document (paragraphs 0042 and 0043 Fig 6a and 6b, i.e. mobile phone and texting can be checked off for notification as well as receiving one or more messages fig 6a ref. 72 or in Fig 6b getting daily instead of weekly).
Per claim 10, Ahuja discloses the computer of claim 1, wherein the one or more transactions of interest to the individual are associated with an entity, and the individual has a subscription with the entity (paragraph 0042, Fig 6a, checking and saving account for Citibank [citidirect notifications]).
Per claim 11, Ahuja discloses the computer of claim 1, wherein the operations comprise: receiving a request message associated with the electronic device, wherein the request message comprises predefined code (paragraph 0081, i.e. message code is used by the alert message generator to map host event records to host information prompt records)  addressed to a second address corresponding to a second telephone number associated with the computer (paragraph 0082, Fax number); dynamically generating a customized third document that comprises information about one or more additional transactions of interest to the individual associated with the telephone number (paragraph 0045, Fig 10 ref. 84  preferred channel of contact 84, associated with telephone and or fax) and providing a second message addressed to the address corresponding to the telephone number (paragraph 0082 and 0083,  Table 9 and 10, maybe related to code 3 for  fax number), wherein the second message comprises a link to the customized third document (paragraph 0045, Fig 10 ref. 82, third document could be notified for credit special or Citibank specials)
Per claim 12, refer to the same rationale as explained in claim 1(see paragraph 0026,readable files associated with RAM function). 
Per claim 13, refer to the same rationale as explained in claim 2(see paragraph 0026,readable files associated with RAM function). 
Per claim 14, refer to the same rationale as explained in claim 3(see paragraph 0026,readable files associated with RAM function). 
Per claim 15, refer to the same rationale as explained in claim 4(see paragraph 0026,readable files associated with RAM function). 
Per claim 16, refer to the same rationale as explained in claim 5 and 6(see paragraph 0026,readable files associated with RAM function). 
Per claim 17, refer to the same rationale as explained in claim 9(see paragraph 0026,readable files associated with RAM function). 
Per claim 18, refer to the same rationale as explained in claim 10(see paragraph 0026,readable files associated with RAM function). 
Per claim 19, refer to the same rationale as explained in claim 11(see paragraph 0026,readable files associated with RAM function). 
Per claim 20, refer to the same rationale as explained in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647